DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (pub # 20090213286).


Consider claim 17. Kim et al teaches  A display comprising: 
a column of pixels; (See at least Fig. 1 pixels 500a and 500b formed in a column).
a first data line that is formed on one side of the column, (Fig. 1 and paragraph 0025, data line 201).
wherein the first data line is coupled to pixels in odd rows of the column (Figs. 1, 2 and paragraph 0031, pixels in odd rows are connected to first data line 201).
and wherein the pixels in the odd rows of the column exhibit a first amount of parasitic capacitance to the first data line; (Figs. 1, 2, and paragraph 00037, parasitic capacitance between the first and second sub-pixel electrodes 510, 520, and 530 (pixels 500a and 500b of Fig. 1) and the first and the second data lines 201 and 202).
and a second data line that is formed on another side of the column, wherein the second data line is coupled to pixels in even rows of the column (paragraph 0031, pixels in even rows are connected to the second data line 202).
and wherein the pixels in the even rows of the column exhibit a second amount of parasitic capacitance to the second data line that is equal to the first amount of parasitic capacitance.  (Figs. 1, 2, and paragraph 00037, parasitic capacitance between the first and second sub-pixel electrodes 510, 520, and 530 (pixels 500a and 500b of Fig. 1) and the first and the second data lines 201 and 202 are substantially equal).

Consider claim 18. Kim et al further teaches The display of claim 17, wherein the pixels in the odd rows have a different orientation than the pixels in the even rows.  (See Fig. 1, pixel 500a has different orientation than pixel 500b).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (pub # 20090213286) in view of Kim (pub # 20170076665).


Consider claim 1. Kim et al teaches  A display, (abstract). comprising: 
an array of display pixels arranged in rows and columns; (Fig. 1 and paragraph 0022, pixel matrix comprising a plurality of pixel columns and rows).
an odd data line that is coupled to display pixels in odd rows within a given column of display pixels in the array, (Figs. 1, 2 and paragraph 0031, pixels in odd rows are connected to first data line 201).
wherein the display pixels in the odd rows within the given column exhibit are coupled to the odd data line via a first amount of parasitic capacitance; (Figs. 1, 2, and paragraph 00037, parasitic capacitance between the first and second sub-pixel electrodes 510, 520, and 530 (pixels 500a and 500b of Fig. 1) and the first and the second data lines 201 and 202).
an even data line that is coupled to display pixels in even rows within the given column of display pixels in the array, (paragraph 0031, pixels in even rows are connected to the second data line 202).
(Figs. 1, 2, and paragraph 00037, parasitic capacitance between the first and second sub-pixel electrodes 510, 520, and 530 (pixels 500a and 500b of Fig. 1) and the first and the second data lines 201 and 202 are substantially equal).
wherein the odd data line is formed on a first side of the given column, and wherein the even data line is formed on a second side of the given column that is different than the first side to reduce vertical data line crosstalk; (See at least Fig. 1, data lines 201 and 202 are formed on opposite sides of the column).
Kim et al does not specifically disclose and demultiplexer circuitry coupled to the odd and even data lines, wherein the demultiplexer circuitry is 2configured to provide data signals to a selected one of the odd and even data lines.  However Kim in at least Fig. 1 and paragraphs 0028 and 0029 discloses a display device comprising a demultiplexer circuit 40.  Therefore it would have been obvious to one of ordinary skill in the art to combine the demux circuit of Kim with the display of Kim et al in order to reduce the number of data driving circuits by time-dividing the data signals and then sequentially applying the data signals to data lines (Kim paragraph 0006).


Consider claim 2. Kim et al further teaches The display of claim 1, wherein the odd and even data lines are formed on opposing sides of the given column of display pixels.  (See figs. 1 and 2).

Consider claim 3. Kim et al further teaches The display of claim 1, wherein the display pixels in the odd rows in the given column have a different orientation than the display pixels in the even rows in the given column.  (See at least Fig. 1 where the pixels (500a and 500b) have opposite orientations from each other).

Consider claim 4. Kim et al further teaches The display of claim 3, wherein the display pixels in the odd rows in the given column mirrored with respect to the display pixels in the even rows in the given column.  (See at least Fig. 1).

Consider claim 5. Kim et al further teaches The display of claim 1, further comprising: an additional odd data line that is coupled to display pixels in the odd rows within an additional column of display pixels in the array; (See at least paragraph 0022, the pixel matrix includes a plurality of pixel columns and a plurality of pixel rows, thus an additional odd data line that is coupled to display pixels in the odd rows within an additional column of display pixels in the array).
and an additional even data line that is coupled to display pixels in the even rows within the additional column 3of display pixels in the array, ; (See at least paragraph 0022, the pixel matrix includes a plurality of pixel columns and a plurality of pixel rows, thus an additional even data line that is coupled to display pixels 
Kim further teaches wherein the demultiplexer circuitry is also coupled to the additional odd data line and the additional even data line.  (See at least Figs. 1 and 2).


Consider claim 10. Kim further teaches The display of claim 1, wherein the demultiplexer circuitry comprises: 
4a first transistor coupled between a driver circuit and the odd data line; (Fig. 2, SW1 coupled between driver circuit 30 and odd data line D1).
and a second transistor coupled between the driver circuit and the even data line, (Fig. 2, SW2 coupled between driver circuit 30 and even data line D3).
wherein the first transistor is configured to receive an odd selection signal, (See at least paragraph 0046 control signal CS1 for controlling the demux switches connected to the first pixel group PG1 of the pixels of the odd-numbered rows).
and wherein the second transistor is configured to receive an even selection signal.(See at least paragraph 0046 a third demux control signal CS3 for controlling the demux switches connected to the third pixel group PG3 of the pixels of the even-numbered rows).


Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (pub # 20090213286) in view of Kim (pub # 20170076665) as applied to claim 5 above, and further in view of Asano (pub # 20110248906).

Consider claim 6. Kim et al in view of Kim does not specifically disclose The display of claim 5, wherein the additional even data line is formed closer to the even data line than the additional odd data line.   However Asano in at least Fig. 23 discloses an additional 

Consider claim 7. Kim et al in view of Kim does not specifically disclose The display of claim 5, wherein the additional odd data line is formed closer to the odd data line than the additional even data line.  However Asano in at least Fig. 12 discloses an additional odd data line 33-3 formed closer to the odd data line 33-1 than the additional even data line 33-4.  Therefore it would have been obvious to one of ordinary skill in the art to modify Kim et al to include the features of Asano so that picture quality degradation by an influence of coupling by parasitic capacitance can be suppressed (Asano paragraph 0277).

Consider claim 8. Kim et al in view of Kim does not specifically disclose The display of claim 5, wherein the display pixels in the given column have a different orientation than the display pixels in the additional column.  However Asano in at least Fig. 6 discloses pixels in j-1th column having a different orientation than pixels in jth column. Therefore it would have been obvious to one of ordinary skill in the art to modify Kim et al to include the features of Asano in order to achieve an efficient layout of the pixel array (Asano paragraph 0178).

(Fig. 6 and paragraphs 0181 and 0182).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (pub # 20090213286) in view of Ka (pub # 20090225009).


Consider claim 19. Kim et al does not specifically disclose The display of claim 17, wherein only one of the first and second data lines is actively driven at any point in time during operation of the display.  However Ka in at least paragraphs 0094 and 0095 discloses first data line Dj1 and second data line Dj2 being driven at separate times.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of Ka with the display of Kim et al in order to stably ensure the driving time of the pixels (Ka paragraph 0099).


 Allowable Subject Matter
Claims 11-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

asserting a first gate line signal to access a selected pixel in the column of pixels while the first data signal is actively being driven onto the odd data line; allowing the data line to be in a high impedance state; and while the data line is in the high impedance state, driving a second data signal onto the even data line, wherein a corresponding voltage change on the even data line caused by the second data signal is not coupled to the odd data line. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624